DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on March 26, 2021 has been considered.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7, last line, “Pes” should be --PEs-- to be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2007/0070778) in view of Ware (US 2012/0239898).
Regarding claim 1, Do discloses a memory device as shown in figure 3 comprising: a memory bank (figure 3, Bank 0); a processing element (PE) (figure 4, test mode determining unit 41) coupled to the memory bank and configured to perform computation processing ([0055], generates first and second port selection signals TMEN_P0 and TMEN_P1 for selecting one of ports PORT0 and PORT1 based on the test mode control signals); a serializer/deserializer (SERDES) region comprising a SERDES (figure 4, 43) configured to perform an operation of parallelizing a serial data stream received, and perform an operation of serializing a parallel data stream output from the memory bank or the PE ([0056], each of the first and second ports PORT0 and PORT1 includes a serializer & deserializer (SERDES) converting signals inputted through the reception pads RX+ and RX- into the parallel input valid data signals as a low speed data communication scheme). Do differs from the claimed invention in not specifically disclosing the serializer/deserializer (SERDES) region comprising a SERDES configured to perform an operation of parallelizing a serial data stream received from a host device external to the memory device, and perform an operation of serializing a parallel data stream output from the memory bank or the PE; and an interface circuit comprising a data transfer path related to the memory bank, the PE, and the SERDES, and configured to allow the memory device to perform data conversion in the data transfer path based on a control signal set in accordance with an endian format of the host device. However, Ware discloses a memory system to provide optimal device packaging and operation for a variety of applications ([0022]) comprising a serializer/deserializer (SERDES) region comprising a SERDES configured to perform an operation of parallelizing a serial data stream received from a host device external to the memory device ([0025], memory controller may interface with a host device, which operates in accordance with an application protocol to store and retrieve data to and from the memory system), and perform an operation of serializing a parallel data stream output from the memory bank or the PE ([0036], memory controller provides circuitry to receive the read data, and provide inverse operations to convert the data from serialized form to parallel form); and an interface circuit comprising a data transfer path related to the memory bank, the PE, and the SERDES, and configured to allow the memory device to perform data conversion in the data transfer path based on a control signal set in accordance with an endian format of the host device ([0037]-[0038], column I/O's 216, 218 and 220 are routed along a plurality of data paths defining a routing network to selection logic that form a pair of multiplexers M1 and M2, and serializers 222 and 224 each convert a sixteen-bit wide and 1-bit deep parallel input to a 1-bit wide 16-bit deep serialized output for transmission along each data link). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in having the serializer/deserializer (SERDES) region comprising a SERDES configured to perform an operation of parallelizing a serial data stream received from a host device external to the memory device, and perform an operation of serializing a parallel data stream output from the memory bank or the PE; and an interface circuit comprising a data transfer path related to the memory bank, the PE, and the SERDES, and configured to allow the memory device to perform data conversion in the data transfer path based on a control signal set in accordance with an endian format of the host device, as per teaching of Ware, in order to provide optimal device packaging and operation for a variety of applications.
Regarding claim 8, Ware teaches multiple modes of operation to enable a user to select between various core I/O to links ratio ([0042]) and loading a control value into a register or other storage circuit within the device in response to a host instruction and thus controlling an operational aspect of the device ([0073]) such that a control signal is provided in a mode register set (MRS) of the memory device or provided according to a state of a nonvolatile memory device inside the memory device in order to provide optimal device packaging and operation for a variety of applications.
Regarding claim 9, Do discloses a dynamic random access memory (DRAM) die comprising the memory bank and the PE (figures 3-4). Do differs from the claimed invention in not specifically disclosing that the memory device is a high bandwidth memory (HBM) further comprising: a buffer die comprising the SERDES region. However, Ware teaches serializers 222 and 224 each convert a sixteen-bit wide and 1-bit deep parallel input to a 1-bit wide 16-bit deep serialized output for transmission along each data link and distribution logic 212 described above such that total bandwidth is maintained to achieve the noted power-of-2 ratio between core I/Os and link rates, i.e., memory device is a high bandwidth memory comprising the SERDES region ([0038]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in having that the memory device is a high bandwidth memory (HBM) further comprising: a buffer die comprising the SERDES region, as per teaching of Ware, in order to enable the distribution logic to carry out its data distribution function while maintaining a desired bandwidth, and significantly reduces power consumption on the memory device.
	Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 8.
	Regarding claim 15, Do discloses that the memory device is a dual data rate (DDR) DRAM ([0006]) further comprising a processing element (PE) (figure 4, test mode determining unit 41) coupled to the memory bank (figure 2) and configured to perform computation processing ([0056], each of the first and second ports PORT0 and PORT1 includes a serializer & deserializer (SERDES) converting signals inputted through the reception pads RX+ and RX- into the parallel input valid data signals as a low speed data communication scheme).
Regarding claim 16, Do discloses a method of operating a memory device (figure 3) comprising an interface circuit ([0049], multi-port memory device includes a test port TPORT, first and second selection units 31 and 32, first and second ports PORT0 and PORT1), the method comprising: converting the serial data stream to a second endian format of the memory device or converting the parallelized first data to the second endian format based on a control signal, the converting being performed by the interface circuit ([0060]-[0063], serializer 432 serializes output signals of the input latch  in synchronization with the internal clock and deserializer deserializes the sampled signal inputted from the sampler 437 in synchronization with the internal clock). Do differs from the claimed invention in not specifically teaching an interface circuit configured to adjust an endian format between a host device and the memory device, the method comprising: receiving a serial data stream of a first endian format from the host device; parallelizing the serial data stream into first data. However, Ware discloses a memory system to provide optimal device packaging and operation for a variety of applications ([0022]) comprising an interface circuit configured to adjust an endian format between a host device and the memory device ([0029], the memory interface logic 130 spatially distributes read data such that a ratio between the number of "N" core I/O paths and the number of "M" links results in a non-power-of-two value), the method comprising: receiving a serial data stream of a first endian format from the host device; parallelizing the serial data stream into first data ([0036], memory controller provides circuitry to receive the read data, and provide inverse operations to convert the data from serialized form to parallel form). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in having an interface circuit configured to adjust an endian format between a host device and the memory device, the method comprising: receiving a serial data stream of a first endian format from the host device; parallelizing the serial data stream into first data, as per teaching of Ware, in order to provide optimal device packaging and operation for a variety of applications.
Regarding claim 17, Do discloses the steps of outputting a parallel data stream from a memory bank; serializing the parallel data stream into second data; and converting the parallel data stream to the first endian format or converting the serialized second data to the first endian format, the converting being performed by the interface circuit ([0060]-[0063], serializer 432 serializes output signals of the input latch  in synchronization with the internal clock and deserializer deserializes the sampled signal inputted from the sampler 437 in synchronization with the internal clock).
	Regarding claim 18, Do discloses a processing element (PE) coupled to the memory bank to perform computation processing ([0055], generates first and second port selection signals TMEN_P0 and TMEN_P1 for selecting one of ports PORT0 and PORT1 based on the test mode control signals).
	Regarding claim 19, Do discloses that the converting of the parallelized first data to the second endian format is performed when the interface circuit is coupled to a data transfer path related to the memory bank or the PE ([0056], each of the first and second ports PORT0 and PORT1 includes a serializer & deserializer (SERDES) converting signals inputted through the reception pads RX+ and RX- into the parallel input valid data signals as a low speed data communication scheme).
Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 8.

Allowable Subject Matter
Claims 2-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “wherein the interface circuit comprises: a first input data bus configured to receive a first byte; a second input data bus configured to receive a second byte; a control signal line configured to receive the control signal; a first output data bus; a second output data bus; and a data bus converter connected to the first and second input data buses, the control signal line, and the first and second output data buses, wherein the data bus converter is configured to, in response to a first logic state of the control signal, pass the first byte of the first input data bus to the first output data bus and pass the second byte of the second input data bus to the second output data bus, and, in response to a second logic state opposite to the first logic state of the control signal, reconfigure and transfer the first byte of the first input data bus to the second output data bus and reconfigure and transfer the second byte of the second input data bus to the first output data bus” as recited in claim 2; and “wherein the interface circuit comprises: first data lines through which first data bits of a first endian format are transferred; a control signal line configured to receive the control signal; second data lines; and a data converter connected to the first data lines, the control signal line, and the second data lines, wherein the data converter is configured to, in response to a first logic state of the control signal, pass the first data bits of the first data lines to the second data lines in the first endian format and, in response to a second logic state opposite to the first logic state of the control signal, reconfigure the first data bits of the first data lines to a second endian format different from the first endian format and transfer the first data bits to the second data lines” as recited in claim 11. Claims 3-7 and 12-13 are allowed because of depending on claims 2 and 11, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133